These pro se actions, consolidated for purposes of this decision, come before the court on defendant’s motion to dismiss for want of subject matter jurisdiction.1 The motion is well-founded.
In No. 597-80C, plaintiff claims that the United States wrongfully refused his application for a position as a census taker in Wisconsin in 1980. He alleges that he was denied a position because "they hired democrats for census jobs untill [sic] they get enough applicants.”
In No. 598-80C, plaintiff makes two charges: 1) that various United States Veterans Administration (VA) hospitals have refused him treatment, and 2) that the VA hospital in Tomah, Virginia falsely imprisoned him. The alleged damages are five million dollars.
Plaintiff has pointed to nothing either in a statute or the Constitution mandating that the United states pay monetary damages for the alleged wrongdoing, and we are unaware of any such provision. Nor has any contract been alleged (or proven). This case clearly lies outside our jurisdiction under the Tucker Act. See United States v. Testan, 424 U.S. 392 (1976); Velez v. United States, ante at 626; Kondrat v. United States, 226 Ct.Cl. 637 (1981).
*658Accordingly, after consideration of the submissions of the parties, without oral argument of counsel, defendant’s motion to dismiss is granted. Plaintiffs petitions are dismissed.

 Plaintiff has filed no response.